DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/21 has been entered.
 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and



Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: light emitting component configured to emit first light, time-of-flight pixel is configured to detect, and a controller configured to in claim 1.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar et al. (US 2019/0033448 A1) in view of Galor et al. (US 10,410,368 B1).

Regarding claim 1, Molnar discloses an imaging system comprising: a light emitting component (see 501 in fig. 5) configured to emit first light to illuminate a scene (e.g. see fig. 8b); 
Although Molnar discloses the first and second images, it is noted that Molnar does not provide the particular to use at least one of the first depth image or the second depth image to determine a distance between an object in the scene and the imaging system.
However, Galor discloses an image depth determination system to use at least one of the first depth image or the second depth image to determine a distance between an object in the scene and the imaging system (see 651 in fig. 6).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the depth selection teachings of Galor into Molnar depth field estimation for the benefit of improving depth estimation with depth confidence.

Regarding claims 3 and 11, Galor further discloses wherein using the at least one of the first depth image or the second depth image to determine the distance between the object in the scene and the imaging system comprises: comparing a first depth quality of the first depth image with a second depth quality of the second depth image (see 651 in fig. 6; e.g. see C13, L16-17); determining that one of the first depth quality or the second depth quality is better than the other of the first depth quality or the second depth quality (see 651 in fig. 6; e.g. see C13, L16-17); and selecting one of the first depth image or the second depth image to determine the distance between the object in the scene and the imaging system based at least in part on the determining that the one of the first depth quality or the second depth quality is better than the other of the first depth quality or the second depth quality (see 651 in fig. 6; see C3, L27-29).

Regarding claims 5 and 13, Galor further discloses wherein the distance is used to focus a camera lens on the object in the scene (e.g. see C3, L23-25). 

Regarding claims 6 and 14, Galor further discloses wherein the distance is used to select a pre-configured mode useable to capture a photograph of the object in the scene (e.g. see C3, L23-25).

Regarding claims 7 and 15, Galor further discloses the imaging system configured as an integrated circuit that is part of a device (e.g. see C6, L52-54).

Regarding claims 8 and 16, Galor further discloses wherein the device uses the distance to display virtual content in association with the object in the scene (e.g. see C6, L48-49).

Regarding claim 9, the claim(s) recite a method analogous limitations to claim 1, and is/are therefore rejected on the same premise.


4.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar and Galor in view of Tam et al. (US 2007/0024614 A1).

Regarding claims 4 and 12, although Galor discloses wherein the first depth quality of the first depth image and the second depth quality of the second depth image are based on a segmentation analysis of edge (e.g. see C4, L 49-54), it is noted that Galor does not disclose wherein the quality is based on segmentation analysis of uniformity and edge sharpness.
However, Tam discloses a depth mapping quality determination wherein the quality is based on segmentation analysis of uniformity and edge sharpness (see 10 in fig. 1; e.g. see ¶ [0099]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Tam teachings of quality determination criteria into the references confidence quality for the benefit of reducing distortions and annoying artifacts.

Response to Arguments
Applicant's arguments with respect to claims 1, 3-9, and 11-16 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Alibay et al. (US 2019/0385320 A1), discloses method and apparatus for depth-map estimation of a scene.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485